Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

             DETAILED ACTION
	
1.	This action is in response to the amendment and argument field on 15 July 2022.
2.	Claims 1, 5-11 remain Pending and Rejected. 	

				           Examiner’s Note	
	
3.	Claims 2-4 would be allowable if these claims incorporate into their parent claim 1.		
		
                                                 Responses to the Argument

4. 	The applicant’s arguments filed on 15 July 2022 have been fully considered but they are not persuasive. In the Remarks, the applicant has argued in substance:
	
Argument:
Ma does not disclose, teach or suggest transitioning a voltage regulator to a second state which prevents at least read operations with the one or more memory devices) in response to the period of time of the voltage regulator encryption timer expiring.
Response:
	Examiner respectfully disagrees, because, power control in memory has sleep and wake state which can control read write operation; disabling power/clock controls instruction; during voltage regulation an executed process gets validated, if validation fails it prevent execution, i.e., read/write. Please see Ma, paragraph 65, 36-37, 32.

Argument:
“Obara discloses information in an initial state is stored in the first storage unit 24 in an initial state immediately after supplying the power supply voltage to the ECU 3. There is no discussion of preventing at least read operations with the one or more memory devices in either paragraph [0033] or [0041]”.

Response:
	Please see above including Obara, paragraph 32, 39.


Claim Rejections - 35 USC § 103
	
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-11 are rejected under 35 U.S.C §103 as being unpatentable over Obara (US Publication No. 20190294826), hereinafter Obara and in view of Ma et al. (US Publication No. 20200150734), hereinafter Ma.
  
In regard to claim 1: 
providing a memory module having one or more memory devices for storing data and a voltage regulator for controlling voltage levels supplied to the one or more memory devices, wherein the voltage regulator has a first state that permits write and read operations with the one or more memory devices (Obara, ¶41).
and a second state where the voltage regulator prevents at least read operations with the one or more memory devices (Obara, ¶33).
storing in read only memory on the voltage regulator an encryption key value (Obara, ¶27).
copying the encryption key value from the read only memory on the voltage regulator to a voltage regulator register (Obara, ¶39).
Obara does not explicitly suggest, setting a voltage regulator encryption timer for a period of time; however, in a same field of endeavor Ma discloses this encryption timer (Ma, ¶30, 32).
Obara does not explicitly suggest, and transitioning the voltage regulator to the second state in response to the period of time of the voltage regulator encryption timer expiring; however, in a same field of endeavor Ma discloses this encryption timer (Ma, ¶29-30, 32).
It would have been obvious to one of ordinary skill in the art at the time the invention was made filed to include the method of generating voltage regulator key of Obara with the computing tome with encryption time disclosed in Ma to keep the memory secure, stated by Ma at para.18.

In regard to claim 5:
wherein a voltage regulator controller changes the voltage level supplied by the voltage regulator to the one or more memory devices to the low voltage level state (Obara, claim 10).
In regard to claim 6: 
wherein one or more of the one or more memory devices is volatile memory, and in response to transitioning to the second state, the data in the one or more volatile memory devices is saved to non-volatile memory (Obara, ¶38).
In regard to claim 7:
further comprising: while the voltage regulator is operating in the second state, determining whether the voltage regulator receives a host encryption key from a system remote from the memory module; comparing the host encryption key to the encryption key value in the voltage regulator register; and in response to the host encryption key matching the encryption key value, transitioning the voltage regulator to the first state (Obara, ¶39).
In regard to claim 9:
further comprising, in response to transitioning the voltage regulator to the first state, changing the voltage level supplied by the voltage regulator to a second voltage level state that permits read and write operations with the one or more memory devices (Obara, ¶41).
In regard to claim 9:
Obara does not explicitly suggest, further comprising, in response to transitioning the voltage regulator to the first state, the voltage regulator re-sets the voltage regulator encryption timer; however, in a same field of endeavor Ma discloses this encryption timer (Ma, ¶30, 32).
Same motivation applies here as in claim1.
In regard to claim 10:
further comprising, in response to transitioning the voltage regulator to the first state, resetting a recovery bit to return the voltage regulator to the second voltage level state (Obara, ¶48).
In regard to claim 11:
further comprising: on system set-up, loading the encryption key into the voltage regulator read only memory and storing the matching encryption key value in a location remote from the memory module; and programming the time period for the voltage encryption timer (Obara, ¶46).

            Conclusion 

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form “PTO-892 Notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONJUR RAHIM whose telephone number is (571)270-3890.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890